Citation Nr: 0737771	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-31 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic 
thoracolumbar syndrome with possible radiculopathy of right 
leg and pes cavus with decreased sensation consistent with 
peripheral neuropathy, claimed as aching joints, as due to an 
undiagnosed illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dizziness as due to 
an undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for seizures as due to 
an undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for insomnia as due to 
an undiagnosed illness.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches as due to 
an undiagnosed illness.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for numbness of the 
hands as due to an undiagnosed illness.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for short-term memory 
loss as due to an undiagnosed illness.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for nausea as due to an 
undiagnosed illness.

9.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from March to June 1980 in the 
U.S. Army National Guard, from December 1990 to May 1991 in 
the U.S. Army, and additional periods of inactive duty for 
training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which reopened the veteran's 
previously denied claims for service connection for chronic 
thoracolumbar syndrome with possible radiculopathy of right 
leg and pes cavus with decreased sensation consistent with 
peripheral neuropathy (claimed as aching joints), dizziness, 
seizures, insomnia, headaches, numbness of the hands, short-
term memory loss, and nausea, each as due to an undiagnosed 
illness, and denied these claims on the merits.  The RO also 
denied the veteran's claim for service connection for 
hepatitis C.  The veteran disagreed with this decision in 
August 2003.  He perfected a timely appeal in August 2004.

In July 2006, the Board remanded the veteran's claims to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

Regardless of the RO's reopening of the claims for service 
connection for chronic thoracolumbar syndrome with possible 
radiculopathy of right leg and pes cavus with decreased 
sensation consistent with peripheral neuropathy, dizziness, 
seizures, insomnia, headaches, numbness of the hands, short-
term memory loss, and nausea, each as due to an undiagnosed 
illness, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
these claims.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened, regardless of the RO's finding.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In September 1997, the RO denied the veteran's claims for 
service connection for aching joints and for numbness of the 
hands, each as due to an undiagnosed illness; this decision 
was not appealed, and that decision is now final.

2.  In May 1998, the RO denied the veteran's claims for 
service connection for dizziness, seizures, insomnia, 
headaches, short-term memory loss, and nausea, each as due to 
an undiagnosed illness; this decision was not appealed, and 
that decision is now final.

3.  New and material evidence has not been received since the 
September 1997 RO decision in support of the veteran's claims 
for service connection for aching joints and for numbness of 
the hands, each as due to an undiagnosed illness.

4.  New and material evidence has not been received since the 
May 1998 RO decision in support of the veteran's claims for 
service connection for dizziness, seizures, insomnia, 
headaches, short-term memory loss, and nausea, each as due to 
an undiagnosed illness.

5.  The veteran's hepatitis C is not attributable to active 
service.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1997 RO decision in 
support of the claims for service connection for aching 
joints and for numbness of the hands, each as due to an 
undiagnosed illness, is not new and material; accordingly, 
the claims of entitlement to service connection for aching 
joints and for numbness of the hands, each as due to an 
undiagnosed illness, are not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

2.  Evidence received since the May 1998 RO decision in 
support of the claims for service connection for dizziness, 
seizures, insomnia, headaches, short-term memory loss, and 
nausea, each as due to an undiagnosed illness, is not new and 
material; accordingly, the claims of entitlement to service 
connection for dizziness, seizures, insomnia, headaches, 
short-term memory loss, and nausea, each as due to an 
undiagnosed illness, are not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  Hepatitis C was not incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In connection with the claims to reopen, and pursuant to the 
Board's July 2006 remand, the RO satisfied the duty to notify 
in an August 2006 letter which defined new and material 
evidence, advised the veteran of the reasons for the prior 
denial of the claims of service connection and noted the 
evidence needed to substantiate the underlying claims of 
service connection.  That correspondence satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

In connection with the veteran's claim for service connection 
for hepatitis C, the RO provided the appellant pre-
adjudication notice by letter dated in November 2002 and 
additional notice in August 2006.  These letters informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also generally asked to 
submit evidence and/or information in his possession to VA.  

All of the veteran's claims were readjudicated in an April 
2007 Supplemental Statement of the Case (SSOC).  The April 
2007 SSOC contained Dingess notice.  In response to all of 
this notice, the veteran notified VA in June 2007 that he had 
no further information or evidence to present in support of 
his claims.  Because the veteran's claims for chronic 
thoracolumbar syndrome with possible radiculopathy of right 
leg and pes cavus with decreased sensation consistent with 
peripheral neuropathy (claimed as aching joints), dizziness, 
seizures, insomnia, headaches, numbness of the hands, short-
term memory loss, and nausea, each as due to an undiagnosed 
illness, are not being reopened, and because the veteran's 
claim for service connection for hepatitis C is being denied, 
any question as to the appropriate disability rating or 
effective date is moot and there can be no failure to notify 
the veteran.  See Dingess, 19 Vet. App. at 473.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.  

VA has attempted to obtain the appellant's service medical 
records.  In November 2002, December 2003 and May 2004, the 
National Personnel Records Center in St. Louis, Missouri 
(NPRC), notified VA that certain of the appellant's service 
medical records were not available.  In cases where the 
appellant's service medical records (or other pertinent 
records, for that matter) are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his or her case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an 
explanation to the appellant regarding VA's inability to 
obtain his or her service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992). 

VA has assisted the veteran in obtaining evidence and offered 
the veteran the opportunity to give testimony before the 
Board, although he declined to do so.  VA need not conduct an 
examination with respect to the claims of whether new and 
material evidence has been received to reopen previously 
denied claims of entitlement to service connection because 
the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to 
reopen only if new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.  Thus, VA has substantially complied 
with the notice and assistance requirements and the veteran 
is not prejudiced by a decision on the claims at this time.

New and Material Evidence

In a September 1997 rating decision, the RO denied the 
veteran's claims for service connection for aching joints and 
for numbness of the hands, each as due to an undiagnosed 
illness.  In a May 1998 rating decision, the RO denied the 
veteran's claims for service connection for dizziness, 
seizures, insomnia, headaches, short-term memory loss, and 
nausea, each as due to an undiagnosed illness.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier. 38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2006).  Because the veteran did not timely appeal 
either the September 1997 or May 1998 rating decisions, they 
became final.

The claims for entitlement to service connection for aching 
joints, numbness of the hands, dizziness, seizures, insomnia, 
headaches, short-term memory loss, and nausea, each as due to 
an undiagnosed illness, may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claims for service connection for aching joints, numbness of 
the hands, dizziness, seizures, insomnia, headaches, short-
term memory loss, and nausea, each as due to an undiagnosed 
illness, in June 2003.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the veteran's claims for service connection 
for aching joints and for numbness of the hands, each as due 
to an undiagnosed illness, the evidence before VA at the time 
of the prior final rating decision in September 1997 
consisted of the veteran's service medical records, Social 
Security Administration (SSA) records, and VA clinical 
records.  The RO found that the veteran's service medical 
records showed no in-service treatment for hand numbness and 
there were no relevant clinical findings of hand numbness at 
VA examinations in August 1993.  The only evidence of a 
continuity of hand numbness since active service consists of 
the veteran's lay statements.  The SSA records showed that 
the veteran had been awarded SSA disability benefits in 
February 1995 for somatoform disorders and epilepsy.  The RO 
also found that, although the veteran's service medical 
records showed no in-service treatment for aching joints, 
this complaint had been diagnosed on VA examinations in 
August 1993 as chronic thoracolumbar syndrome.  Thus, the 
veteran's complained of aching joints were not due to an 
undiagnosed illness.  Accordingly, in the absence of any 
clinical evidence of numbness of the hands, and in the 
absence of a medical nexus between the veteran's currently 
diagnosed chronic thoracolumbar syndrome and active service, 
the claims were denied.

With respect to the veteran's claims for service connection 
for dizziness, seizures, insomnia, headaches, short-term 
memory loss, and nausea, each as due to an undiagnosed 
illness, the evidence before VA at the time of the prior 
final rating decision in May 1998 consisted of the veteran's 
service medical records, SSA records, and VA clinical 
records.  The veteran was hospitalized for seizures at a VA 
Medical Center in August 1993 and October 1994.  The RO found 
that there was no clinical evidence of nausea, insomnia, or 
dizziness in the veteran's service medical records or on VA 
examination in October 1997.  The RO also noted that, in 
October 1997, the veteran reported that his headaches and 
seizures had begun after service separation and were 
controlled by medication.  A magnetic resonance imaging (MRI) 
scan of the veteran's brain showed no seizures.  The veteran 
also reported that his memory fluctuated, although memory 
testing on VA examination showed that, when pressed for 
details of some events, he was able to recall them.  As 
noted, the SSA records showed that the veteran was receiving 
SSA disability benefits for somatoform disorders and 
epilepsy.  Accordingly, in the absence of any clinical 
evidence of nausea, insomnia, dizziness, or short-term memory 
loss, and in the absence of a medical nexus between the 
veteran's currently diagnosed headaches or seizures and 
active service, the claims were denied.

In October 2002, the veteran applied to reopen his previously 
denied claims for service connection for aching joints, 
dizziness, seizures, insomnia, headaches, numbness of the 
hands, short-term memory loss, and nausea, each as due to an 
undiagnosed illness.  With respect to the veteran's 
application to reopen these claims, the Board finds that the 
veteran has submitted evidence that is cumulative of other 
evidence of record, does not relate to an unestablished fact, 
and does not raise a reasonable possibility of substantiating 
any of these claims.

The newly submitted evidence includes records from a private 
physician showing post-service treatment in September 2001 
for a seizure disorder and nausea and VA clinical records 
showing treatment in January 2002 for low back complaints.  
At that time, a computerized tomography (CT) scan of the 
lumbar spine showed spina bifida occulta at S1 and 
developmental asymmetry of the L5-S1 facet and lamina, normal 
patency of the spinal canal and thecal sac throughout the 
lumbar area, and a slight posterior annular bulge of L4-5 and 
posterolaterally on the left at L3-4.  VA x-rays of the 
lumbar spine in March 2002 suggested a laminectomy of the L5 
on the left that could represent a deformity of the neural 
arch with spina bifida and no other bony abnormality.  An 
upper gastrointestinal series in July 2004 showed a hiatal 
hernia with moderate esophageal reflux.  Recent VA clinical 
records also included diagnoses of a seizure disease, 
gastroesophageal reflux disease (GERD), and chronic back 
pain.  

The evidence that was of record at the time of the September 
1997 and May 1998 rating decisions did not contain certain of 
these diagnoses.  In this regard, the Board observes that the 
veteran has not submitted any evidence since the last final 
rating decision on the issues of service connection for 
dizziness, insomnia, headaches, numbness of the hands, and 
short-term memory loss, each as due to an undiagnosed 
illness.  More importantly, there is still no competent 
evidence in the newly submitted evidence that links the 
veteran's claimed dizziness, insomnia, headaches, numbness of 
the hands, and short-term memory loss to an undiagnosed 
illness or to any other incident of or finding recorded 
during active service.  Further, since the veteran's aching 
joints, seizures, and nausea have all been attributed to 
known clinical diagnoses, the newly submitted evidence does 
not raise a reasonable possibility of substantiating the 
claims for service connection for chronic thoracolumbar 
syndrome (claimed as aching joints), seizures, and nausea, 
each as due to an undiagnosed illness.  Nor is there any 
competent evidence in the newly submitted evidence that links 
the veteran's currently diagnosed chronic thoracolumbar 
syndrome, seizure disorder, or nausea to active service.  

The veteran has contended in lay statements submitted to VA 
that he incurred all of his claimed disabilities, each as due 
to an undiagnosed illness, during active service.  The 
veteran, as a lay person, is competent to render a probative 
opinion on a medical matter such as the etiology of any of 
his claimed disabilities.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  In addition, the veteran's newly submitted 
statements are cumulative of statements that were of record 
at the time of the September 1997 and May 1998 rating 
decisions.  

Absent any objective medical evidence of the veteran's 
claimed dizziness, insomnia, headaches, numbness of the 
hands, or short-term memory loss and active service, and 
absent any objective medical evidence of a nexus between the 
veteran's chronic thoracolumbar syndrome (claimed as aching 
joints), seizures, or nausea and active service, the newly 
received evidence does not raise a reasonable possibility of 
substantiating any of the claims.  

Accordingly, as new and material evidence has not been 
received, the claims for service connection for chronic 
thoracolumbar syndrome with possible radiculopathy of right 
leg and pes cavus with decreased sensation consistent with 
peripheral neuropathy (claimed as aching joints), dizziness, 
seizures, insomnia, headaches, numbness of the hands, short-
term memory loss, and nausea, each as due to an undiagnosed 
illness, are not reopened.

Service Connection for Hepatitis C

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  
See Savage, 10 Vet. App. at 495-498.

A review of the veteran's available service medical records, 
obtained in 1994, shows that he denied any relevant medical 
history at an Army National Guard (ANG) enlistment physical 
examination in January 1980.  Clinical evaluation was 
completely normal.  The veteran's clinical evaluation results 
were unchanged at his release from active duty in the ANG in 
June 1980.  On ANG periodic physical examination in October 
1984, the veteran certified that there had been no change in 
his medical condition since his June 1980 examination.  
Clinical evaluation was unchanged.  On ANG periodic physical 
examination in May 1988, clinical evaluation revealed 
multiple tattoos.

The post-service medical evidence shows that the veteran was 
hospitalized for 1 day in September 2001 for treatment of 
chronic hepatitis C following two weeks of severe abdominal 
pain with some nausea and vomiting.  At that time, the 
admission and discharge diagnoses included chronic hepatitis 
C.  Following VA outpatient treatment in July 2003, March and 
August 2005, and July 2006, the impressions included 
hepatitis C.

As noted, the veteran is receiving SSA disability benefits 
for somatoform disorders and epilepsy.  As also noted, in 
November 2002, December 2003 and May 2004, NPRC notified VA 
that certain of the appellant's service medical records were 
not available for review.

The Board finds that the preponderance of the evidence is 
against the veteran's service connection claim for hepatitis 
C.  Although it is unfortunate that the veteran's complete 
service medical records are not available for review, a 
review of the available service medical records shows that he 
was not treated for hepatitis C during active service.  It 
appears that the veteran was first treated for hepatitis C in 
September 2001, more than 10 years after his service 
separation in May 1991, when he was hospitalized for severe 
abdominal pain and diagnosed with chronic hepatitis C.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).  

The only evidence in support of the veteran's service 
connection claim for hepatitis C is his own lay assertions.  
As noted above, the veteran is not competent to render a 
probative opinion on a medical matter such as the etiology of 
hepatitis C and his lay statements are entitled to no 
probative value.  See Bostain and Routen, both supra.

Absent any objective medical evidence linking the veteran's 
hepatitis C to an incident of or finding recorded during 
active service, service connection for hepatitis C is not 
warranted.  

In summary, the Board finds that, as the preponderance of the 
evidence is against reopening the veteran's previously denied 
claims for service connection for chronic thoracolumbar 
syndrome, dizziness, seizures, insomnia, headaches, numbness 
of the hands, short-term memory loss, and nausea, each as due 
to an undiagnosed illness, and also is against the veteran's 
claim for service connection for hepatitis C, the benefit-of- 
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

As new and material evidence has not been received, the claim 
for service connection for chronic thoracolumbar syndrome 
with possible radiculopathy of right leg and pes cavus with 
decreased sensation consistent with peripheral neuropathy, 
claimed as aching joints, as due to an undiagnosed illness is 
not reopened.

As new and material evidence has not been received, the claim 
for service connection for dizziness as due to an undiagnosed 
illness is not reopened.

As new and material evidence has not been received, the claim 
for service connection for seizures as due to an undiagnosed 
illness is not reopened.

As new and material evidence has not been received, the claim 
for service connection for insomnia as due to an undiagnosed 
illness is not reopened.

As new and material evidence has not been received, the claim 
for service connection for headaches as due to an undiagnosed 
illness is not reopened.

As new and material evidence has not been received, the claim 
for service connection for numbness of the hands as due to an 
undiagnosed illness is not reopened.

As new and material evidence has not been received, the claim 
for service connection for short-term memory loss as due to 
an undiagnosed illness is not reopened.

As new and material evidence has not been received, the claim 
for service connection for nausea as due to an undiagnosed 
illness is not reopened.

Entitlement to service connection for hepatitis C is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


